Name: Commission Regulation (EEC) No 2980/78 of 18 December 1978 amending Regulation (EEC) No 1204/72 laying down detailed rules for the application of the subsidy system for oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 12. 78 Official Journal of the European Communities No L 355/ 17 COMMISSION REGULATION (EEC) No 2980/78 of 18 December 1^78 amending Regulation (EEC) No 1204/72 laying down detailed rules for the appli ­ cation of the subsidy system for oil seeds whereas application of the rules described above may discourage processing of oil seeds on the first day of the month when this is a non-working day ; whereas to alleviate this difficulty Article 35 of Regulation (EEC) No 1204/72 should be amended appropriately ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats. HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1 562/78 (2), and in particular Article 27 (5) thereof, Having regard to Council Regulation No 162/66/EEC of 27 October 1966 on trade in oils and fats between the Community and Greece (3 ), and in particular Article 8 thereof, Whereas Council Regulation (EEC) No 851 /78 of 24 April 1978 amending Regulation (EEC) No 2114/71 on the subsidy for oil seeds (4 ) limited the subsidy for colza and rape seeds to seeds the oil of which has an erucic acid content which does not exceed a percen ­ tage to be determined, except for seeds with a high erucic acid content the oil of which is not intended for human consumption ; whereas, therefore , the percentage in question should be defined at a level which ensures that oil to be used for human consump ­ tion is of a quality which is satisfactory for consumers ; Whereas, in order that the subsidy system should func ­ tion correctly, provisions for control should be laid down so that the subsidy is paid only for seeds which are eligible for it ; Whereas Article 35 of Commission Regulation (EEC) No 1204/72 laying down detailed rules for the applica ­ tion of the subsidy system for oil seeds (5 ), as last amended by Regulation (EEC) No 1856/78 (6), stipu ­ lated that the amount of the subsidy shall be that valid on the day on which the party concerned requests that the oil seeds be placed under control at the oil mill by lodging his application for the ID part of the certificate ; Whereas, by virtue of Article 8 of the said Regulation (EEC) No 1204/72, an application for a certificate lodged on a non-working day is regarded as having been lodged on the following working day ; Article 1 Regulation (EEC) No 1204/72 is amended as follows : 1 . Article 2 is amended to read as follows : 'Article 2 1 . For the purposes of this Regulation , 'oil mill ' means : (a) any building or other place within the precincts of an establishment which produces oil , and (b) if the seeds cannot be stored in those precincts, any building situated outside them which provide sufficient guarantees for the purposes of controlling the stored seeds and which have been approved in advance by the body respon ­ sible for that control . 2 . For the purposes of this Regulation , "colza and rape seed oil intended for non-food uses" means oil purchased by a user and processed in order :  to obtain fatty acids and/or fatty alcohols, or  to use this oil in the manufacture of one or more of the products referred to under Sections V to XI of the Common Customs Tariff.' 2 . The following sentence is added to Article 3 (3) : ' Furthermore, as regards colza and rape seeds harv ­ ested in the Community, separate accounts shall be kept depending on whether or not the oil from the (!) OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2 ) OJ No L 185, 7 . 7 . 1978 , p. 1 . (3 ) OJ No 197, 29 . 10 . 1966, p . 3393/66 . (4 ) OJ No L 116, 28 . 4 . 1978 , p. 4. (5 ) OJ No L 133, 10 . 6 . 1972, p. 1 . (6) OJ No L 212, 2 . 8 . 1978 , p. 8 . No L 355/ 18 Official Journal of the European Communities 19 . 12. 78 5. Article 33 is amended to read as follows : 'Article 33 1 . The drawing of samples, the reduction of contract samples to samples for analysis and the determination of the oil , moisture and impurities content shall be carried out by the uniform method laid down for the whole Community in Annex VI to Regulation (EEC) 1470/68 . 2 . The Member State shall fix the number of samples to be analyzed in order to determine the erucic acid content, on the basis in particular of the progress made in converting to new varieties with a low erucic acid content . 3 . The Member States shall use the method of their choice to determine the erucic acid content of colza and rape seeds . However, if the method chosen is not the method laid down in Annex VI to Regulation (EEC) No 1470/68 and if the result of the analysis carried out according to the chosen method shows that the erucic acid content lies between 9 and 1 1 % , the real content shall be determined according to the method laid down in that Annex.' 6 . Article 35 is amended to read as follows : 'Article 35 The amount of the subsidy shall be that valid on the day on which the application for the ID part of the certificate is lodged . However, if this day immediately precedes a period of one or more non-working days which include the first day of a month , the amount of the subsidy in respect of the oil seeds for crushing during the non-working day or days on or after the first of the month shall be that valid on the day the seeds are crushed , provided that the party concerned has requested this when the request for the ID part of the certificate was lodged .' seeds has an erucic acid content exceeding the percentage referred to in Article 25 .' 3 . The following sentence is added to the end of the first subparagraph of Article 6 ( 1 ): ' If the application of the ID part of the certificate is in respect of colza and rape seed whose oil has an erucic acid content exceeding the percentage referred to in Article 25, the following words shall be entered in the section "description of the product" : " intended for non-food use".' 4 . Article 25 is amended to read as follows : 'Article 25 1 . The subsidy shall only be granted for seeds of sound, fair and marketable quality and, in so far as colza and rape seeds are concerned, for seeds :  whose oil has an erucic acid content not exceeding 10 % , or  whose oil is intended for non-food uses in the Community. 2 . For colza and rape seeds whose oil has an erucic acid content not exceeding 10 % , and for sunflower seeds, the subsidy shall be paid on pres ­ entation of the ID part of the certificate and after certification by the authority responsible for controlling the processing of the seeds identified in the certificate during the period referred to in Article 10 ( 1 ); 3 . For colza and rape seeds whose oil is intended for non-food uses, the subsidy shall be paid on presentation of  the ID part of the certificate, and after certifica ­ tion by the authority responsible for controlling the processing of the seeds identified in the certificate during the period referred to in Article 10 ( 1 ),  a copy of the contract between the oil mill in question and the user of the oil referred to in Article 2 (2),  a declaration of receipt of this oil made by the user and including an undertaking on his part to put the oil to one of the uses referred to in Article 2 (2), and after verification of the contract and declara ­ tion referred to above . 4 . The payment of the aid shall take place within 120 days of the certification referred to in paragraphs 2 and 3 .' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Article 1 (6) thereof shall apply with effect from 29 September 1978 . The other provisions shall apply from 1 July 1979 . 19 . 12 . 78 Official Journal of the European Communities No L 355 / 19 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 December 1978 . For the Commission Finn GUNDELACH Vice-President